El Juez PeesideNte Sr. del Toro,
omitió la opinión del tribunal.
El demandante es el Principal de la Escuela Superior de la Universidad de Puerto Rico. El demandado, el Auditor de la Isla. El procedimiento seguido el de mandamus.
La Universidad de Puerto Rico se estableció por ley de marzo 12 de 1903. Está gobernada por una Junta de Sín-dicos y sostenida por el Gobierno Insular, recibiendo ade-más ayuda del Gobierno Federal de acuerdo con leyes es-peciales sobre la materia. La sección 7 de la ley, en lo per-tinente, dice “. . . . La Junta tendrá facultad para dic-tar ordenanzas, estatutos y reglamentos para el gobierno de la Universidad; fijar, aumentar y reducir el número de ca-tedráticos, profesores y demás empleados de la Universidad; nombrar o separar a éstos, determinar la cuantía de sus sueldos y prescribir sus obligaciones; . . . .”
En uso de esas facultades, la Junta de Síndicos creó el cargo de Principal de la Escuela Superior, nombró para de-sempeñarlo a Joseph H. Axtmayer, el demandante, y le asignó el sueldo anual de dos mil quinientos dólares para el año escolar'de 1922-23. Axtmayer aceptó el nombramiento, tomó posesión del cargo y comenzó a desempeñarlo. El 23 *917cíe septiembre, 1922 de acuerdo con el presupuesto aprobado por la Junta de Síndicos, fné enviada al Auditor una lista de pago figurando en ella el demandante con la suma de dos-cientos cincuenta dólares devengados por su sueldo corres-pondiente al dicbo mes de septiembre y el Auditor se negó a autorizar, firmar y expedir clicba lista alegando que el sala-rio de Axtmayer debía permanecer para el dicbo año esco-lar de 1922-23 igual al que disfrutó el año anterior 1921-22, que era el de dos mil doscientos cincuenta dólares.
No conforme Axtmayer, inició este pleito de mandamus que fue decidido favorablemente, apelando entonces el Auditor para ante este Tribunal Supremo. En su alegato se-ñala la comisión de cinco errores, así:
“I. — La corte erró al no declarar en este caso que la petición no' aduce becbos suficientes para constituir una causa de acción.
“II. — La corte erró al no declarar en este caso que el peticiona-rio tiene un remedio rápido, adecuado y eficaz en ley.
“III. — La corte erró al no declarar en este caso que la deci-sión del Gobernador es definitiva en cuanto al demandado se re-fiere, a menos que no se demuestre que fue anulada a propia acción del Gobernador o por una corte de justicia.
“IV. — La corte erró al no declarar en este caso que habiéndose adoptado por el Gobernador una acción final y definitiva, no revo-cada, el recurso de mandamus contra el Auditor no es el remedio adecuado y propio ya que la decisión del Gobernador no podía ser atacada colateralmente por medio de un mandamus contra el Auditor.
“V. — La corte erró al no declarar que la prueba en este caso no es bastante para ordenar la expedición del auto definitivo de mandamus.”
1. Examinemos el primer error. Sostiene el apelante que en la petición no se alega que el Auditor fuera previa-mente requerido para ejecutar el acto a cuyo cumplimiento se trata de obligarle y por tanto que no aduce becbos sufi-cientes de acuerdo con la jurisprudencia establecida por esta Corte Suprema, entre otros, en los casos de Savala et *918al. v. Consejo Ejecutivo, 9 D. P. R. 211, y Morales v. Wilson et al. 16 D. P. R. 751.
Es cierto que en dichos casos se resolvió que “para qne una solicitud de mandamus pueda ser tomada en conside-ración, es necesario que antes se haya suplicado al deman-dado que ejecute el acto a cuyo cumplimiento se trata de obligarle, y que éste se haya negado a ello.” Pero estamos enteramente conformes con el apelado en que de la petición aparece cumplido lo que la jurisprudencia requiere. El pago fué exigido por la propia Junta de Síndicos y la ne-gativa del Auditor fue terminante. No era necesario que Axtmayer repitiera la actuación de la Junta.
2. Los tres errores que siguen pueden estudiarse con-juntamente.
El artículo 20 de la Carta Orgánica de Puerto Rico, en lo pertinente, dice:
“El Presidente nombrará un Contador, El contador exa-minará, intervendrá y liquidará todas las cuentas concernientes a las rentas e ingresos, de cualquier procedencia que fueren, del Go-bierno de Puerto Rico . . . .; e intervendrá, de acuerdo con la ley y reglamentos administrativos, en todos los gastos de fondos o pro-piedades pertenecientes al Gobierno .... Llevará las cuentas ge-nerales del Gobierno y -guardará los comprobantes pertenecientes a las mismas .... Las decisiones del Contador serán finales, a no ser que se apele de ellas por la parte perjudicada o por el jefe del departamento interesado, dentro de un año, en la forma que se prescribe más adelante. El Contador tendrá, excepto en los casos que se determinan más adelante, la misma autoridad que se con-fiere por la ley a los diferentes contadores de los Estados Unidos y al Contador del Tesoro de los Estados Unidos, y está autorizado para comunicarse directamente con cualquier persona que tenga re-clamaciones pendientes de resolución ante él, o con cualquier de-partamento, funcionario o persona que tenga relaciones oficiales con su oficina ....
Y el 21, copiado íntegramente, es como signe:
“Artículo 21. — Cualquier persona perjudicada en la liquidación de su cuenta o réclamación por la acción o decisión del Contador, *919podrá, dentro de un año, entablar una apelación por escrito ante el Gobernador, en la cual expondrá específicamente la resolución particular, contra la que apela, tomada por el Contador, y las razones y autoridades en que se apoya para pedir la revocación de dicha decisión. La decisión del Gobernador en tal caso será definitiva, con sujeción al derecho de acción que en contrario pueda dispo-nerse por ley.”
Sostiene el apelante que habiendo decidido adversamente la reclamación del demandante, la ley otorgaba a éste un claro y adecuado recurso en la vía administrativa que el de-mandante no ejercitó, bailándose por tanto impedido de re-currir a la vía judicial. Y sostiene el apelado que su casó no está comprendido en la sección 21 porque nada tenía él' Auditor que liquidar tratándose como se trataba del pagó de un sueldo fijado por el organismo con facilitad para ello, reduciéndose su misión a examinar si el sueldo había sido realmente fijado y el cálculo estaba bien hecho. Ninguna de las partes ha citado jurisprudencia concreta interpretativa de preceptos de ley iguales o similares a los de la Ley Or-gánica de Puerto Rico.
La cuestión ha sido detenidamente estudiada por el tribunal. Usándose en el original inglés de la ley la palabra “settlement” que tiene un significado amplísimo, nos incli-namos a decidir que contra la decisión del Auditor cabía y debió interponerse apelación ante el Gobernador.
Esto, de acuerdo con la regla bien conocida que establece-que debe agotarse la vía gubernativa antes de acudirse a la judicial, dispondría del recurso, si no apareciera de los autos qué si bien el demandante no apeló personalmente al Gobernador, lo hizo la otra parte que contrató con él, — la Junta de Síndicos — , y la resolución final del Auditor se adaptó al criterio sustentado por el Gobernador. La vía gubernativa fue de hecho agotada, no existiendo por tanto, el segundo de los errores señalados.
El artículo 21 de la Ley Orgánica prescribe que la de-*920cisión del Gobernador en tal caso será definitiva, con suje-ción al derecho de acción que en i contrario pueda dispo-nerse por ley. No indica el apelante cuál pueda ser el de-recho de acción a que la ley se refiere, pero sostiene que si se estima que el caso fue resuelto por el Gobernador, la resolución de dicho funcionario no puede ser atacada colate-ralmente.
¿Constituye este pleito un ataque colateral de la resolu-ción del Gobernador?
Los autos demuestran que entre la Junta de Síndicos y el Auditor hubo un conflicto de criterio con. motivo de la interpretación de la sección 2 de la ley No. 40, de 1921, que ordenó la reducción de los sueldos de los funcionarios pú-blicos. El Auditor creyó que la medida se aplicaba a los profesores de la Universidad. La Junta que no. Forma parte de los autos una extensa opinión del Fiscal General en pro del criterio de la Junta. Eso no obstante el Auditor insistió y la Junta apeló al Gobernador dicidiendo éste, en agosto 18, 1922, que los sueldos para el año 1922-23 fueran los mismos que habían sido los del año 1921-22 y a esa norma ajustó su acción el Auditor. La Junta no estuvo conforme y en septiembre 23, 1922, envió la lista de pago de que hablamos al principio de esta opinión. Parece con-veniente transcribir el siguiente párrafo de la carta con la que el Presidente de la Junta remitió la lista. Dice así:
“Since you have verbally stated that there is no doubt in your mind that the Board of Trustees legally has the poiver to fix salaries and since the Governor, while refusing to modify the wording of his letter consenting that salaries remain as they were last year, made the verbal statement to you in my presence that you might proceed to pay the salaries contracted by the Board of Trustees, I believe that you will concede this last disputed point in regard to the payment of salaries and approve these pay rolls.”
Prescindiendo de la revocación verbal de su regla por parte del Gobernador, ya que ese extremo no quedó debi-*921clámente establecido, y aceptando que el Auditor ajustó fi-nalmente su acción a la regla del Gobernador, entendemos que este auto de manda-mus no constituye un ataque colate-ral y puede considerarse como el derecho de acción a que se refiere la sección 21 de la Ley Orgánica.
En el caso de State v. Kenney, 26 Pac. 197, se resolvió lo que sigue:
“La ley de Montana de marzo 14, 1889, que fija la compensa-ción de los comisionados codificadores en la suma de $4,000 para cada uno, y que dispone que al presentarse al secretario del te-rritorio cualesquiera de los códigos terminados el auditor espe-dirá libramiento por los sueldos de los comisionados a pro rata, cons-tituye una asignación del dinero necesario para la remuneración de los comisionados, y se librará un mandamus al auditor del es-tado para obligarlo a expedir un libramiento en favor de los co-misionados que lian cumplido con sus deberes en la forma prescrita por la ley.”
En el de State ex rel, Brainerd v. Grimes, Auditor, la opinión de la corte, reportada en 34 Pac. 833, termina así:
“Pori tanto, babiendo sido beeba la asignación por ley, y te-niendo el relator por todos conceptos derecho a la suma que pide, se declara sin lugar la excepción debiendo librarse un auto per-petuo de mandedmus.”
El caso de Burch v. Earhart, de Oregon, puede también citarse Como autoridad. Los hechos narrados en la opinión por el Chief Justice Kelly son los siguientes:
“Por una ley aprobada en octubre 20, 1876, haciendo asigna-ciones para los gastos del gobierno del estado, se asignó la suma de $40,000 para los gastos generales de la penitenciaría. Esa suma parece haber sido insuficiente para pagar los sueldos y sufragar los otros gastos de esa institución por los dos años que comenzaron el segundo lunes del año 1876, quedando un déficit de $9,574.10.
“En 19 de octubre, 1878, se aprobó una ley titulada ‘Ley para proveer para los gastos ordinarios del gobierno del estado, y hacer asignaciones generales y específicas,’ por la cual se asignaban fon-dos para los gastos ordinarios del gobierno del estado, asignándose *922asimismo la siguiente partida: ‘Fondo de la penitenciaría: Por déficits en exceso de anteriores asignaciones, $9,574.10.’
“El apelante era superintendente de la penitenciaría y coma tal tenía derecho a la suma de $450 como sueldo por el trimestre que terminó en agosto 31, 1878; pero debido al déficit de que se: ba hecho referencia, no se le pagó a su vencimiento. El día 21 de octubre de 1878 compareció ante el apelado como secretario de es-tado y solicitó de él que, como auditor de las cuentas públicas, exa-minara la reclamación y expidiera un libramiento al tesorero del estado para el pago de los $450 a que se ha hecho referencia. Por las razones antes expuestas el apelado se negó a ello. El apelante entonces solicitó del juez de la corte de circuito del condado ■ de Marion que expidiera un auto de mandamus ordenando al apelado a examinar su reclamación y a expedir un libramiento por la suma debida, o mostrar causas por las cuales se debía negar a ello. '
“El apelado contestó el auto y dió las razones que tenía para negarse a examinar y) conceder la reclamación, que son substan-cialmente las siguientes: Que la asignación de $40,000 para los gastos generales de la penitenciaría, hecha por la ley aprobada en octubre 20, 1876, se agotó antes de la fecha en que le fué presen-tada la reclamación del apelante: que ya se habían expedido libra-mientos contra ese fondo por la suma total de $40,000; que la re-clamación del apelante es un gasto en exceso de la renta del es-tado por el año fiscal que terminó en septiembre 9, 1878, y que la asamblea legislativa no pasó ley alguna imponiendo una con-tribución para pagar tal déficit. El apelante presentó una ex-cepción previa general a la contestación y fue desestimada por la corte de circuito y no haciéndose ulterior alegación el auto fué anulado. Contra' esta resolución se interpuso apelación.’’ Burch v. Earhart, 7 Oregon 64-65.
Procédese entonces a considerar cuidadosamente las cuestiones envueltas, terminando la opinión asir
“Habiéndose hecho una asignación para pagar la reclamación del apelante sostenemos que es el deber del apelado examinar esa reclamación y expedir un libramiento al tesorero por la suma que se encuentre estarse adudando. Se revoca la sentencia y se ordena la expedición de un auto perpetuo de mandamus.” Burch v. Earhart, 7 Oregon 67-68.
Abierto el caso a la investigación y resolución judicial *923¿debe confirmarse o revocarse la sentencia de la corte de distrito ?
Es tan clara la facultad de la Junta de Síndicos, que no se concibe la actuación del Auditor. Podría, quizá expli-carse su primera actitud, esto es, aquella que se basaba en la interpretación de la sección 2 de la ley de presupuesto de 1921 relativa a la rebaja de sueldos; pero su resolución última basada en la llamada regla del gobernador, carece en absoluto de fundamento.
La Legislatura apropió en globo la cantidad de ciento veinte mil dólares (Leyes de 1921, p. 243), para el sosteni-miento de la Universidad y la Junta de Síndicos formó su presupuesto, asignando los sueldos que debían percibir los profesores. Con arreglo a ese presupuesto la Junta con-trató con el demandante y de acuerdo con el contrato pre-paró la lista de pago y la envió al Auditor. El deber del Auditor de expedir los necesarios documentos para que el pago se realice, es evidente e ineludible. La expedición del auto de mandamus fue debidamente ordenada.
3. En cuanto al ultimo error, bastará decir que fiemos examinado la evidencia y encontramos comprobadas todas las alegaciones esenciales de la demanda.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes': Sres. Asociados Hutchison y Franco Soto.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.